Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2020 has been considered by the Examiner and made of record in the application file.


Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim  5, on line 4, the phrase “receiving the” after the phrase  --receiving the—is redundant.  Delete the second instance of the phrase to correct the typographical error.  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 11, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9 and 11-13 of U.S. Patent No. U.S. Patent No. 10,397,836 B2 in view of Wang et al. (US 2019/0320476 A1), and is discussed below:
 17/092374
10,397,836
US 2019/0320476 A1
Claim 1
Claim 1

1. A method comprising: receiving, by a first base station, a second base station addition request indicating for each packet flow of packet flows of a wireless device: whether each packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of each packet flow; and sending, by the first base station, an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service.
1. A method comprising: receiving, by a first base station from a second base station, a first message for a handover request for a wireless device, wherein the first message comprises configuration parameters, the configuration parameters comprising for each packet flow of a plurality of packet flows of the wireless device: an identifier of the packet flow;  at least one vehicle-to-everything (V2X) parameter of the packet flow indicating whether the packet flow is for at least one first V2X service;  and a quality of service (QoS) indicator of the packet flow;  determining, by the first base station, whether to accept the plurality of packet flows on a per packet flow basis, wherein the first base station determines to accept each packet flow of the plurality of packet flows based at least on the at least one V2X parameter of the packet flow;  and sending, by the first base station in response to the determining, a response message to the handover request indicating an acceptance or rejection of each packet flow of the plurality of packet flows.
Wang et al. show and disclose sending, by a base station where a primary cell (PCell) of a user equipment (UE) is located, a secondary base station adding request message to a base station where a secondary cell (SCell) is located, in which the secondary base station adding request message includes configuration information of a quality of service flow (QoS Flow) which is quality packet data to be created, and the configuration information includes an identity of the QoS Flow, reading on the claimed " receiving, by a first base station, a second base station addition request indicating for each packet flow.” (paragraph 56).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a secondary base station adding request message with service flow configuration as taught by Wang et al. in the system of Park et al., in order to establish dual connectivity to transmit data.
Claim 4
Claim 13

 4. The method of claim 1, wherein the indication comprises configuration parameters associated with the at least one V2X service for the wireless device.

13. … determines to accept each packet flow of the plurality of packet flows based at least on the at least one V2X parameter of the packet flow;  and the response message comprises one or more configuration parameters for the wireless device;  and transmitting, by the first base station to the wireless device, a handover command message comprising the one or more configuration parameters.

Claim 5
Claim 1 & Claim 2

 5. The method of claim 1, further comprising receiving, by a second base station from a core network entity or a third base station, a message indicating whether each packet flow is for the at least one V2X service, wherein the receiving the second base station addition request comprises receiving the receiving the second base station addition request by the first base station from the second base station.

2. The method of claim 1, further comprising receiving, by the second base station, a second message comprising the at least one V2X parameter of a first packet flow of the plurality of packet flows, wherein the second message is received from: a core network entity;  or a third base station.

1. … receiving, by a first base station from a second base station, a first message for a handover request for a wireless device…
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 6
Claim 1

 6. The method of claim 1, further comprising determining, by the first base station, whether to accept the second base station addition request for the wireless device based on whether each packet flow is for the at least one V2X service.
1. … determining, by the first base station, 
whether to accept the plurality of packet flows on a per packet flow basis, wherein the first base station determines to accept each packet flow of the plurality of packet flows based at least on the at least one V2X parameter of the packet flow…
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 7
Claim 4

 7. The method of claim 1, wherein the second base station addition request indicates whether each packet flow is for at least one of: a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; or a vehicle-to-infrastructure (V2I) service.
4. The method of claim 1, wherein the at least one V2X parameter of a first packet flow of the plurality of packet flows further indicates that the first packet flow is associated with at least one of: at least one vehicle-to-vehicle (V2V) service; at least one vehicle-to-network (V2N) services; at least one vehicle-to-pedestrian (V2P) services; or at least one vehicle-to-infrastructure (V2I) services.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 8
Claim 5

 8. The method of claim 1, wherein the second base station addition request indicates whether each packet flow is for at least one of: a multimedia broadcast multicast service single frequency network (MBSFN) service; a single cell point to multipoint (SC-PTM) service; or a sidelink-based V2X service.
5. The method of claim 1, wherein the at least one V2X parameter of a first packet flow of the plurality of packet flows further indicates that the first packet flow is associated with at least one of: at least one multimedia broadcast multicast service single frequency network (MBSFN) based V2X service; at least one single cell point to multipoint (SC-PTM) based V2X service; or at least one sidelink based V2X service.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 9
Claim 6

 9. The method of claim 1, wherein the second base station addition request indicates at least one of: a temporary mobile group identity (TMGI) associated with each packet flow; or a periodic resource scheduling requirement for each packet flow.
6. The method of claim 1, wherein the at least one V2X parameter of a first packet flow of the plurality of packet flows further indicates a temporary mobile group identity (TMGI) associated with the first packet flow.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 11
Claim 9

11. A first base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive a second base station addition request indicating for each packet flow of packet flows of a wireless device: whether each packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of each packet flow; and send an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service.
9. A base station comprising: one or more processors;  memory storing instructions that, when executed by the one or more processors, cause the base station to: receive, from a second base station, a first message for a handover request for a wireless device, wherein the first message comprises 
configuration parameters, the configuration parameters comprising for each packet flow of a plurality of packet flow of the wireless device: an identifier of the packet flow;  at least one vehicle-to-everything (V2X) parameter of the packet flow indicating whether the packet flow is for at least one first V2X service;  and a quality of service (QoS) indicator of the packet flow; determine whether to accept the plurality of packet flows on a per packet flow basis, wherein the base station determines to accept each packet flow of the plurality of packet flows based at least on the at least one V2X parameter of the packet flow; and send, in response to the determination, a response message to the handover request indicating an acceptance or rejection of each packet flow of the plurality of packet flows.
Wang et al. show and disclose sending, by a base station where a primary cell (PCell) of a user equipment (UE) is located, a secondary base station adding request message to a base station where a secondary cell (SCell) is located, in which the secondary base station adding request message includes configuration information of a quality of service flow (QoS Flow) which is quality packet data to be created, and the configuration information includes an identity of the QoS Flow, reading on the claimed " receive a second base station addition request indicating for each packet flow.” (paragraph 56).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a secondary base station adding request message with service flow configuration as taught by Wang et al. in the system of Park et al., in order to establish dual connectivity to transmit data.
Claim 14
Claim 13

 14. The first base station of claim 11, wherein the indication comprises configuration parameters associated with the at least one V2X service for the wireless device.
13. … determines to accept each packet flow of the plurality of packet flows based at least on the at least one V2X parameter of the packet flow;  and the response message comprises one or more configuration parameters for the wireless device;  and transmitting, by the first base station to the wireless device, a handover command message comprising the one or more configuration parameters.

Claim 15
Claim 9

 15. The first base station of claim 11, wherein the instructions, when executed, further cause the first base station to determine whether to accept the second base station addition request for the wireless device based on whether each packet flow is for the at least one V2X service.
9. … determines to accept each packet flow of the plurality of packet flows based at least on the at least one V2X parameter of the packet flow…

Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 16
Claim 11

 16. The first base station of claim 11, wherein the second base station addition request indicates whether each packet flow is for at least one of: a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; or a vehicle-to-infrastructure (V2I) service.
11. The base station of claim 9, wherein the at least one first V2X parameter of a first packet flow of the plurality of packet flows further indicates that the first packet flow is associated with at least one of: at least one vehicle-to-vehicle (V2V) service; at least one vehicle-to-network (V2N) service; at least one vehicle-to-pedestrian (V2P) service; or at least one vehicle-to-infrastructure (V2I) service.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 17
Claim 12

 17. The first base station of claim 11, wherein the second base station addition request indicates whether each packet flow is for at least one of: a multimedia broadcast multicast service single frequency network (MBSFN) service; a single cell point to multipoint (SC-PTM) service; or a sidelink-based V2X service.
12. The base station of claim 9, wherein the at least one V2X parameter of a first packet flow of the plurality of packet flows further indicates that the first packet flow is associated with at least one of: at least one multimedia broadcast multicast service single frequency network (MBSFN) based V2X service; at least one single cell point to multipoint (SC-PTM) based V2X service; or atleast one sidelink based V2X service.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 18
Claim 6

 18. The first base station of claim 11, wherein the second base station addition request indicates at least one of: a temporary mobile group identity (TMGI) associated with each packet flow; or a periodic resource scheduling requirement for each packet flow.
6. The method of claim 1, wherein the at least one V2X parameter of a first packet flow of the plurality of packet flows further indicates a temporary mobile group identity (TMGI) associated with the first packet flow.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 20
Claim 9 & Claim 13

20. A system comprising: a first base station comprising: one or more first processors; first memory storing first instructions that, when executed by the one or more first processors, cause the first base station to: receive a second base station addition request indicating for each packet flow of packet flows of a wireless device: whether each packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of each packet flow; and send an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service; and a second base station comprising: one or more second processors; second memory storing second instructions that, when executed by the one or more second processors, cause the second base station to: send the second base station addition request to the first base station; receive the indication from the first base station; and transmit, to the wireless device, a configuration message for a dual connectivity based on the indication.
9. A base station comprising: one or more processors;  memory storing instructions that, when executed by the one or more processors, cause the base station to: receive, from a second base station, a first message for a handover request for a wireless device, wherein the first message comprises 
configuration parameters, the configuration parameters comprising for each packet flow of a plurality of packet flow of the wireless device: an identifier of the packet flow;  at least one vehicle-to-everything (V2X) parameter of the packet flow indicating whether the packet flow is for at least one first V2X service;  and a quality of service (QoS) indicator of the packet flow; determine whether to accept the plurality of packet flows on a per packet flow basis, wherein the base station determines to accept each packet flow of the plurality of packet flows based at least on the at least one V2X parameter of the packet flow; and send, in response to the determination, a response message to the handover request indicating an acceptance or rejection of each packet flow of the plurality of packet flows.

13. … transmitting, by the first base station to the wireless device, a handover command message comprising the one or more configuration parameters.
Wang et al. show and disclose a method for establishing dual-connectivity to transmit data, including: sending, by a base station where a primary cell (PCell) of a user equipment (UE) is located, a secondary base station adding request message to a base station where a secondary cell (SCell) is located, in which the secondary base station adding request message includes configuration information of a quality of service flow (QoS Flow) which is quality packet data to be created, and the configuration information includes an identity of the QoS Flow, reading on the claimed " receive a second base station addition request indicating for each packet flow; send the second base station addition request to the first base station; and a message for a dual connectivity.” (paragraphs 55, 56).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a secondary base station adding request message with service flow configuration as taught by Wang et al. in the system of Park et al., in order to establish dual connectivity to transmit data.






Claims 1, 4-11 and 14- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 15-20 of U.S. Patent No. U.S. Patent No. 10,834,643 B2 in view of Wang et al. (US 2019/0320476 A1), and is discussed below:
 17/092374
10,397,836
US 2019/0320476 A1
Claim 1
Claim 1

1. A method comprising: receiving, by a first base station, a second base station addition request indicating for each packet flow of packet flows of a wireless device: whether each packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of each packet flow; and sending, by the first base station, an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service.
1. A method comprising: receiving, by a first base station, a handover request indicating for each packet flow of packet flows of a wireless device: whether the packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of the packet flow; determining whether to accept each packet flow of the packet flows based on whether the packet flow is for the at least one V2X service; and sending, by the first base station, an indication of an acceptance or rejection of each packet flow of the packet flows.
Wang et al. show and disclose sending, by a base station where a primary cell (PCell) of a user equipment (UE) is located, a secondary base station adding request message to a base station where a secondary cell (SCell) is located, in which the secondary base station adding request message includes configuration information of a quality of service flow (QoS Flow) which is quality packet data to be created, and the configuration information includes an identity of the QoS Flow, reading on the claimed " receiving, by a first base station, a second base station addition request indicating for each packet flow.” (paragraph 56).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a secondary base station adding request message with service flow configuration as taught by Wang et al. in the system of Park et al., in order to establish dual connectivity to transmit data.
Claim 4
Claim 2

 4. The method of claim 1, wherein the indication comprises configuration parameters associated with the at least one V2X service for the wireless device.

2. The method of claim 1, wherein the indication comprises configuration parameters associated with the at least one V2X service for the wireless device.

Claim 5
Claim 4

 5. The method of claim 1, further comprising receiving, by a second base station from a core network entity or a third base station, a message indicating whether each packet flow is for the at least one V2X service, wherein the receiving the second base station addition request comprises receiving the receiving the second base station addition request by the first base station from the second base station.

4. The method of claim 1, further comprising receiving, by a second base station, a message indicating whether the packet flow is for the at least one V2X service, wherein: the receiving the message comprises receiving the message from at least one of: a core network entity; or a third base station; and the receiving the handover request comprises receiving the handover request by the first base station from the second base station.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 6
Claim 5

 6. The method of claim 1, further comprising determining, by the first base station, whether to accept the second base station addition request for the wireless device based on whether each packet flow is for the at least one V2X service.
5. The method of claim 1, further comprising determining, by the first base station, whether to accept the handover request for the wireless device based on whether the packet flow is for the at least one V2X service.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 7
Claim 6

 7. The method of claim 1, wherein the second base station addition request indicates whether each packet flow is for at least one of: a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; or a vehicle-to-infrastructure (V2I) service.
6. The method of claim 1, wherein the handover request indicates whether the packet flow is for at least one of: a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) services; a vehicle-to-pedestrian (V2P) services; or a vehicle-to-infrastructure (V2I) services.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 8
Claim 7

 8. The method of claim 1, wherein the second base station addition request indicates whether each packet flow is for at least one of: a multimedia broadcast multicast service single frequency network (MBSFN) service; a single cell point to multipoint (SC-PTM) service; or a sidelink-based V2X service.
7. The method of claim 1, wherein the handover request indicates whether the packet flow is for at least one of: a multimedia broadcast multicast service single frequency network (MBSFN) service; a single cell point to multipoint (SC-PTM) service; or a sidelink-based V2X service.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 9
Claim 8 & Claim 9

 9. The method of claim 1, wherein the second base station addition request indicates at least one of: a temporary mobile group identity (TMGI) associated with each packet flow; or a periodic resource scheduling requirement for each packet flow.
8. The method of claim 1, wherein the handover request indicates a temporary mobile group identity (TMGI) associated with the packet flow.

9. The method of claim 1, wherein the handover request indicates a periodic resource scheduling requirement for the packet flow.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 10
Claim 10

10. The method of claim 1, further comprising transmitting, by the first base station to the wireless device, packets via each packet flow.
10. The method of claim 1, further comprising transmitting, by the first base station to the wireless device, packets via the packet flow.

Claim 11
Claim 11

11. A first base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive a second base station addition request indicating for each packet flow of packet flows of a wireless device: whether each packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of each packet flow; and send an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service.
11. A first base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive a handover request indicating for each packet flow of packet flows of a wireless device: whether the packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of the packet flow; determine whether to accept each packet flow of the packet flows based on whether the packet flow is for the at least one V2X service; and send an indication of an acceptance or rejection of each packet flow of the packet flows.
Wang et al. show and disclose sending, by a base station where a primary cell (PCell) of a user equipment (UE) is located, a secondary base station adding request message to a base station where a secondary cell (SCell) is located, in which the secondary base station adding request message includes configuration information of a quality of service flow (QoS Flow) which is quality packet data to be created, and the configuration information includes an identity of the QoS Flow, reading on the claimed " receive a second base station addition request indicating for each packet flow.” (paragraph 56).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a secondary base station adding request message with service flow configuration as taught by Wang et al. in the system of Park et al., in order to establish dual connectivity to transmit data.
Claim 14
Claim 12

 14. The first base station of claim 11, wherein the indication comprises configuration parameters associated with the at least one V2X service for the wireless device.

12. The first base station of claim 11, wherein the indication comprises configuration parameters associated with the at least one V2X service for the wireless device.

Claim 15
Claim 15

 15. The first base station of claim 11, wherein the instructions, when executed, further cause the first base station to determine whether to accept the second base station addition request for the wireless device based on whether each packet flow is for the at least one V2X service.
15. The first base station of claim 11, wherein the instructions, when executed, further cause the first base station to determine whether to accept the handover request for the wireless device based on whether the packet flow is for the at least one V2X service.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 16
Claim 16

 16. The first base station of claim 11, wherein the second base station addition request indicates whether each packet flow is for at least one of: a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; or a vehicle-to-infrastructure (V2I) service.
16. The first base station of claim 11, wherein the handover request indicates whether the packet flow is for at least one of: a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) services; a vehicle-to-pedestrian (V2P) services; or a vehicle-to-infrastructure (V2I) services.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 17
Claim 17	

 17. The first base station of claim 11, wherein the second base station addition request indicates whether each packet flow is for at least one of: a multimedia broadcast multicast service single frequency network (MBSFN) service; a single cell point to multipoint (SC-PTM) service; or a sidelink-based V2X service.
17. The first base station of claim 11, wherein the handover request indicates whether the packet flow is for at least one of: a multimedia broadcast multicast service single frequency network (MBSFN) service; a single cell point to multipoint (SC-PTM) service; or a sidelink-based V2X service.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 18
Claim 18 & Claim 19

 18. The first base station of claim 11, wherein the second base station addition request indicates at least one of: a temporary mobile group identity (TMGI) associated with each packet flow; or a periodic resource scheduling requirement for each packet flow.
18. The first base station of claim 11, wherein the handover request indicates a temporary mobile group identity (TMGI) associated with the packet flow.

19. The first base station of claim 11, wherein the handover request indicates a periodic resource scheduling requirement for the packet flow.
Wang et al. show and disclose sending a secondary base station adding request message  reading on the claimed " second base station addition request.” (paragraph 56).

Claim 19
Claim 20

19. The first base station of claim 11, wherein the instructions, when executed, further cause the first base station to transmit to the wireless device, packets via each packet flow.
20. The first base station of claim 11, wherein the instructions, when executed, further cause the first base station to transmit, to the wireless device, packets via the packet flow.

Claim 20
Claim 11 & Claim 13

20. A system comprising: a first base station comprising: one or more first processors; first memory storing first instructions that, when executed by the one or more first processors, cause the first base station to: receive a second base station addition request indicating for each packet flow of packet flows of a wireless device: whether each packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of each packet flow; and send an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service; and a second base station comprising: one or more second processors; second memory storing second instructions that, when executed by the one or more second processors, cause the second base station to: send the second base station addition request to the first base station; receive the indication from the first base station; and transmit, to the wireless device, a configuration message for a dual connectivity based on the indication.
11. A first base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive a handover request indicating for each packet flow of packet flows of a wireless device: whether the packet flow is for at least one vehicle-to-everything (V2X) service; and a quality-of-service indicator of the packet flow; determine whether to accept each packet flow of the packet flows based on whether the packet flow is for the at least one V2X service; and send an indication of an acceptance or rejection of each packet flow of the packet flows.

13. wherein: a second base station sends, to the wireless device, a handover command comprising the configuration parameters; and the sending the indication comprises sending the indication to the second base station.
Wang et al. show and disclose a method for establishing dual-connectivity to transmit data, including: sending, by a base station where a primary cell (PCell) of a user equipment (UE) is located, a secondary base station adding request message to a base station where a secondary cell (SCell) is located, in which the secondary base station adding request message includes configuration information of a quality of service flow (QoS Flow) which is quality packet data to be created, and the configuration information includes an identity of the QoS Flow, reading on the claimed " receive a second base station addition request indicating for each packet flow; send the second base station addition request to the first base station; and a message for a dual connectivity.” (paragraphs 55, 56).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a secondary base station adding request message with service flow configuration as taught by Wang et al. in the system of Park et al., in order to establish dual connectivity to transmit data.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2018/0176891 A1) show and disclose a method and an apparatus for a first device transmitting and receiving data to/from one or more devices in a wireless communication system supporting vehicle to everything (V2X) service.  The E-UTRAN may provide all system information associated with a related cell which is in an RRC_CONNECTED state through a dedicated signal at the time of adding the S cells to the terminal that supports the carrier aggregation environment. A change of the system information may be controlled by releasing and adding the related S cell and in this case, the RRC connection reconfiguration (RRCConnectionReconfigutaion) message of the upper layer may be used. The E-UTRAN adds the S cells to the P cell initially configured during the connection establishment process to configure a network including one or more S cells, reading on the claimed “A method comprising: receiving a second base station addition request; for at least one vehicle-to-everything (V2X) service,” (abstract and paragraphs 1, 149, and 150).
Won et al. (US 9,363,781 B2) show and disclose a method of a master base station for adding a secondary base station in a communication system, the method comprising: transmitting a secondary base station addition request message including a first identifier allocated by the master base station for identifying a terminal by the master base station, security capabilities of the terminal and an aggregated maximum bit rate (AMBR) for the terminal to be used at the secondary base station to the secondary base station; and receiving a secondary base station addition acknowledge message including a second identifier allocated by the second base station for identifying the terminal by the secondary base station from the secondary base station, if secondary base station addition is admitted by the secondary base station, wherein the first identifier and the second identifier are used to support dual connectivity for the terminal, reading on the claimed “receiving, by a first base station, a second base station addition request,” (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641